DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 is objected to because the preambles recite “Mutually supporting hydropower systems” and appears proper to recite “A mutually supporting hydropower system
Claims 2-7 are objected to because the preambles recite “The mutually supporting hydropower systems” and appears proper to recite “The mutually supporting hydropower system
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention is inoperative and lacks credible utility because it contradicts the laws of thermodynamics. There are numerous examples in the art of the attempts to produce more output energy than input energy. These attempts receive the name of “perpetual motion machines”. The claimed invention is a similar attempt to claim a device, which can be considered only as a “perpetual motion machine”, because the asserted utility of the claimed invention is an attempt to produce energy more than it uses.

The standard for determining whether the specification meets the enablement requirement requires that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims:
The claims are directed to a system that produces more power by several systems (refer to systems A, B & C described in the applicant’s specification) when the several systems consume or require different percentage of available power to raise seawater in the several systems. Then, the total power produced by the several systems is then recycled back to the several systems and the “remaining power” is directed to a public grid. Such system would be in contradiction with the first law of thermodynamics and therefore cannot operate as claimed.
The nature of the invention:
The subject matter of the claims along with the specifications attempts to define what is known as a perpetual motion machine. This assessment is made on account of the following passages of text from the present application: 
“In conformation to the law of the conservation of energy, in an embodiment of the present invention, three systems A, B, C of a same power are installed and operated simultaneously. In order to lift seawater up to ground level, each hoist device is further configured with a motor, and the motors of system A is driven by a portion of the power produced by systems B and C” (Page 11, Lines 1-6).
“Assuming that, to raise seawater to ground level, each system A, B, or C, if operated independently, require 100% of power. For each system, it would acquire 40% of the required power from the push by the seawater flowing in the inlet channel, and another 40% from the hoist devices driven by the waterwheels. System A then further obtains 35% of the power produced by each of systems B and C, respectively, to drive its motors. Then, system A would theoretically obtain a total power of 40%+40%+ 70%=150%” (Page 11, Lines 7-13).
“As to systems B and C, each of them also acquires 40% of the required power from the push by the seawater flowing in the inlet channel, and another 40% from the hoist devices driven by the waterwheels. As both systems B and C would lose 35% of their generated power to system A, both systems would theoretically obtain a total power of 65%+40%+40%= 145%. If the energy conversion efficiency is 70%, system A would obtain 105%, and both systems B and C would be 101.5%, respectively” (Page 11, Lines 14-20).
An alternative approach to use inlet channels of greater diameters to draw more seawater to create more power from systems B and C or more powerful motors are applied to raised seawater to ground level (Page 12, Lines 9-11).
In these passages, when “requiring”100% of power by systems A, B, C, the systems A, B, C would for instance “theoretically obtain a total power of 40%+40%+ 70%=150%”. Each system A, B, or C raising seawater to ground level consumes power. No system can produce more power than used. Therefore, the first law of thermodynamics is contradicted.
The State of the Prior Art:
Looking to the prior art, the closest example is a similar system, also by the applicant JP 3,220,944, disclose most of the limitations as recited by the present invention.
The level of one of ordinary skill:
The first law of thermodynamics, also known as Law of Conservation of Energy, states that energy can neither be created nor destroyed; energy can only be transferred or changed from one form to another. A way of expressing the first law of thermodynamics is that any change in the internal energy (∆E) of a system is given by the sum of the heat (q) that flows across its boundaries and the work (w) done on the system by the surroundings. This law says that there are two kinds of processes, heat and work, that can lead to a change in the internal energy of a system. Since both heat and work can be measured and quantified, this is the same as saying that any change in the energy of a system must result in a corresponding change in the energy of the surroundings outside the system. In other words, energy cannot be created or destroyed. If heat flows into a system or the surroundings do work on it, the internal energy increases and the sign of (q) and (w) are positive. Conversely, heat flow out of the system or work done by the system (on the surroundings) will be at the expense of the internal energy, and (q) and (w) will therefore be negative.


The level of predictability in the art and the amount of direction provided by the inventor:
From a general point of view, it can be shown that it is not possible for any system to produce more power than power used to operate the same system, creating a surplus energy due to the first law of thermodynamics. 
Therefore, the claimed apparatus is not capable of producing net power and will not function since it contradicts the laws of thermodynamics.
The Existence of Working Examples:
Applicant has not provided any evidence of working examples; as stated above, the disclosure lists nearly every part as optional, without any affirmative disclosure of which parts are essential to the device.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The alleged result of the present invention cannot be achieved through experimentation as contradicting the first law of thermodynamics (i.e. perpetual motion machines) is universally recognized by the scientific community, and constitutes a sufficient proof of the unworkability of the apparatus disclosed in the present application.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Claims 1-7 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (JP 3,220,944) appears to disclose most of the limitations as recited in the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/
Primary Examiner, Art Unit 2832